DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	According to paper filed December 28th 2021, claims 1-20 are pending for examination with a November 6th 2016 priority date under 35 USC §119(e) and 35 USC §120.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. §101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. §101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. §101.
Claims 1-20 are rejected under 35 U.S.C. §101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 11,210,115. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. §103 as being unpatentable over Ginsburg et al. (US 2017/0116373), hereinafter Ginsburg, and further in view of Beauchamp et al. (US 2008/0046803), hereinafter Beauchamp.

Claim 1
“at a computer having a display, one or more processors, and memory storing one or more programs configured for execution by the one or more processors” Ginsburg [0219] teaches computer processor and memory:
 
“displaying a first data visualization in a data visualization user interface according to user association of data fields from the dataset with displayed data visualization properties, wherein the first data visualization includes a plurality of visual data marks corresponding to data values for data fields in the dataset” Ginsburg Figure 2 depicts various data fields in shelves of a user interface (data visualization) as claimed,
“detecting a first user input to select a subset of the visual data marks” Beauchamp Figure 7A depicts data values distribution as claimed; and Beauchamp claim 45 clearly spells out “displayed values of a subset of cells”;

“in response to detecting the first user input, displaying a popup summary that includes data value distributions for a plurality of the data fields” Ginsburg Figure 33B depicts an popup display window and Ginsburg [0023] discloses “when selected by the user of the visual data system, opens a display window for viewing of one or more images without leaving the display screen”,

“detecting, in the popup summary, a second user input corresponding to a first data field whose data value distribution is displayed in the popup summary, and user association of the first data field with a first visualization property of the displayed data visualization properties; in response to the second user input, displaying a second data visualization according to user association of data fields, including the first data field, with displayed data visualization properties in the user interface” Ginsburg [0154] discloses “the medical record dashboard 400 can display information including components where there is a summary of the patient’s problem list that a user can input patient information and constantly update the change. … any patient data that is inputted, received, analyzed, or created can be auto-populated into any portion of the dashboard 400”;

Ginsburg and Beauchamp disclose analogous art. However, Ginsburg does not spell out the “data values distribution” and “subset” as recited above. It is disclosed in Beauchamp. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Beauchamp into Ginsburg to enhance its data distribution displaying functions.

Claim 2
“in response to detecting the first user input, visually highlighting the selected subset of the visual data marks” Ginsburg [0255] discloses “[c]licking on a financial status icon 2922 may highlight the corresponding row
in the Financial Flowsheet 2532”.

Claim 3
“in response to detecting the second user input, visually highlighting visual data marks in the second data visualization corresponding to the selected subset of the visual data marks in the first data visualization” Ginsburg [0255] discloses “if the Financial Flowsheet 2532 is not visible based on the user’s configuration, it may open a popup (not depicted) that displays the Financial Flowsheet 2532 with the row highlighted”. 

Claim 4
“wherein, for each data value distribution displayed in the popup summary, the distribution of data values for the respective data field based on the selected subset of the visual data marks is visually highlighted relative to the distribution of data values for the respective data field based on all visual data marks” Ginsburg [0255] discloses “if the Financial Flowsheet 2532 is not visible based on the user’s configuration, it may open a popup (not depicted) that displays the Financial Flowsheet 2532 with the row highlighted”.

Claim 5
“wherein the popup summary is displayed over at least a portion of the first data visualization” Ginsburg Figure 33B depicts an “popup display window” and [0023] discloses “when selected by the user of the visual data system, opens a display window for viewing of one or more images without leaving the display screen”.

Claim 6
“while displaying the popup summary, detecting a third user input to modify the selected subset of the visual data marks to include or exclude one or more visual data marks from the selected subset; and in response to detecting the third user input, updating display of the popup summary in accordance with the modification of the selected subset” Ginsburg [0173] discloses “summary window 475, and command center visual display window 500 can include summary comments 482 that can be entered, updated, expanded using the summary
input window 484”.

Claim 7
“wherein the popup summary includes a data value distribution for a data field distinct from the data fields associated with displayed data visualization properties in the user interface” Ginsburg [0255] discloses “if the Financial Flowsheet 2532 is not visible based on the user’s configuration, it may open a popup (not depicted) that displays the Financial Flowsheet 2532 with the row highlighted. The notes 2923 icon may be clicked to enter a note”.

Claim 8
“wherein the popup summary includes data value distributions for data fields that have been used for one or more data mark encodings” Ginsburg [0302] discloses “encoding messages”.

Claims 9-16
Claims 9-16 are rejected for the rationale given for claims 1-8 respectively.

Claims 17-20 
Claims 17-20 are rejected for the rationale given for claims 1, 3-4, and 7 respectively.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175